DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 are under examination.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 2A Prong One: Identification of an Abstract Idea and Natural Correlation
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, step (d) recites providing genetic counseling regarding the test results assessment of genetic risk of a disease and step (i) recites providing genetic counseling on test result and current assessment of genetic risk of the disease. The claimed step of providing genetic counseling reads on an abstract idea and is a mental process. The breath of "providing to an individual genetic counseling," encompasses providing a buySafe decision (see buySave, Inc. v. Google, Inc.), instantly claimed steps (d) and (i) describe a well-known and widely understood concept - which is counselling an individual on personal medical or biological test results. 
Claim 1, step (f) recites notifying the individual concerning newly discovered genes and variations that contribute to genetic risk of a disease; claim 2, step (e) recite re-testing a sample for newly discovered genes and variations that contribute to the genetic risk of the disease. The relationship between genes and disease is a natural correlation and a natural phenomena. In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation. The instant method relies on the identification of genes the correlate to genetic risk and disease which is a natural phenomenon and an underlying principle of said phenomenon and therefore a category of judicial exceptions.

Step 2A Prong Two: Consideration of Practical Application
to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claim also recites additional elements, where:

step (b) drawn to obtaining results of DNA testing from a sample reads on obtaining information/data; 
step (c) drawn to providing the individual the test results reads on providing information/data;
step (e) and claim 3 drawn to recording the individual’s identity, consent, contact information and other information reads on storing information/data;
step (f) and claim 4 drawn to notifying the individual concerning newly discovered genes and variations that contribute to genetic risk of disease reads on providing information/data;
step (g) drawn to conducting an assay test on DNA, RNA, protein or other biological material in a biological sample 
step (h) drawn to providing the individual with the test results reads on providing information/data;
The above recited additional elements are drawn to collecting information and providing data, information and results and do not add "significantly more" to the claimed abstract idea. The recited additional elements are extra solution activity of information gathering in order to perform the abstract idea of providing genetic counseling, performing a commonly practiced assay test on an individual’s biological sample and then extra post solution activity of providing or transmitting back information on the results of the test. The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception because it is routine 
Other elements of the method include using data stored on the internet, a “secure site,” and a system of networked computers comprising software which are recitation of generic computer structures and functions that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Providing information “through the secure site" and a “secure and private manner,” such as on a computer with a password is also routine, and recording information is conventional and well understood.as in claims 1 and 2. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The new amendment to step (i) and (f) of claims 1 and 4, respectively, recite that the current assessment of genetic risk is provided by a site "utilizing a record integrated with a system for automatically monitoring genomic research for genes and variations that contribute to the clinical outcome in the record and for identifying a genetic test with the improved method that is used to redefine the current assessment through retesting." This limitation is unclear for the following reasons:
The limitation “the improved method that is used to redefine the current assessment,” lacks antecedent basis support. It is not clear what improved method is being referred to or how a method, if any, has been improved specifically.
Furthermore, steps (i) and (f) are drawn to directly providing a person with genetic counselling on current assessment of genetic risk. The “wherein” clause details the site (understood to be a computer based platform) to be one that utilizes a record integrated into a system for monitoring genetic research and for identifying a genetic test that is used to refine the current assessment of risk. It is not clear how the details about the site are intended to further limit the method step of directly providing genetic counseling to the individual. The limitations about the site and what it does are recited such that they are tangential to the method steps and not relevant to the method steps being performed. It is not clear how the function of the site effects the method steps.   


Claim Rejections - 35 USC § 103
The instant rejection is maintained for reasons of record.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quattrocchi (Patent No. 5,978,466; IDS filed 5/02/2019) in view of Allan et al. (PGPub 2004/0029138; IDS filed  5/02/2019) and further in view of Rappaport (PGPub 2002/0007285; IDS filed  5/02/2019).
Quattrocchi teaches a method for anonymous testing for HIV/AIDS wherein an individual fills out a consent form, orders a kit for sample collection, provides a sample to a testing laboratory, sets up an electronic file for receiving test results and is offered both pre-test and post-test counseling (i.e. counseling after re-testing) wherein a counselor anonymously suggests retesting and the anonymity of the individual tested is maintained (col. 14, lines 3-7) as in claim 1, step (g), (h) and (i) and claim 2, step (e) and (f).

Quattrocchi teaches  both pre-test (col. 3, lines 38-44) and post-test counseling (col. 4, lines 15-27)(i.e. counseling the patient on test results and assessment), as in claim 1 and claim 2, step (i).
Quattrocchi teaches that the individual's identity is stored in the form of a user code (Abstract), a consent record, contact information in the form of an electronic file code, request for testing (i.e. suggests clinical concerns), and test results are recorded in a private and anonymous manner (Figures 4A and 7A and Abstract) are taught (i.e. recording said patient identity, consent record, contact information, clinical concerns and test results), as required in claim 1, step (e) and claim 3.
Quattrocchi teaches a method for notifying an individual by updating (col. 3-4 connecting paragraph; col. 12, lines 17-24; and Fig 5, Abstract) a call log and an electronic file that is available for access by the user. The user may call to access the file a plurality of times (col. 9, lines 51-66)(i.e. notifying said patient), as required in claim 1, step (f) and claim 2.  
Quattrocchi also teaches consent for biological testing but not specifically consent for genetic testing (as in claim 1), as in claim 1, step (a) and claim 2, step (a). 

Quattrocchi does not teach a method performed using a system of networked computers comprising software for organization of database information, secure transactions, web browser readable documents and forms, and software for searching online documentation regarding genetic research, as in claim 1 and claim 2. 
Quattrocchi does not teach notifying the patient concerning newly discovered genes and gene variations that contribute to the genetic risk, as in claim 1, step (f) and claim 4.
Quattrocchi does not teach retesting for newly discovered genes and gene variations that contribute to genetic risk, as recited in claim 1, step (g) and claim 2, step (e).  
Quattrocchi teaches encouraging a patient to retest (i.e. providing a patient with an opportunity to consent to retesting) but does not specifically teach retesting for newly discovered genes and variations, as in claim 1, step (i) and claim 2, step (e).
Though Quattrocchi teaches that retesting is suggested by the counselor (col. 14, lines 1-11) Quattrocchi does not specifically teach re-testing for newly discovered genes and gene variations that contribute to risk, as in claim 1, step (g) and claim 2, step (e). 
Allan teaches collecting a sample from an individual that has given consent, performing a first test on the sample and then performing additional tests as new MRP profiles become available (par. 0025). Allan teaches that MRP profiles are medicine response profiles developed from marker allelic profiles (par. 0025). Allan also teaches that an MRP (medical response profile) testing strategy may focus on genetic markers, 
By teaching additional tests when new MPR profiles become available, Allan is teaching additional tests when new marker allelic profiles or variations become available and this reads on retesting a biological sample for newly discovered genes and variations that contribute to risk of a disease, as in claims 1, step (g) and 4, step (e). 
Allan teaches that the MRP testing involves DNA samples screening (par. 0066), methods of assaying polynucleotides or proteins from a subject (par. 0084-0086) and fluorescent dye assays to detect polymorphisms (par. 0097).  
Allan teaches accessing the test result data over the internet (par. 00029) and storing data at facilities connected via the Internet (par. 0031), i.e. wherein the results of the DNA testing are stored in a database hosted by an Internet Service Provider (ISP), as in claim 2, step (b).
 Allan also teaches storing test results in a secure database (par. 0025), as in claim 2, step (f).
Rappaport teaches documents and interactive services accessible on a computer network (par. 0022)(i.e. system of networked computers). Rappaport teaches a method for monitoring (as in claim 1, step (f) and claim 4, step (i)) and providing information about a medical procedure that involves querying a database for reports related to genetic tests, molecular profile tests, and genetic medicine which suggests that said 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of anonymous testing and counseling of a patient taught by Quattrocchi with the method of Allan et al. who teach performing genetic testing using DNA samples, notifying a patient regarding newly discovered genes and retesting patients when new genetic tests become available. Allan et al. provide motivation by teaching that genetic testing is important in applying knowledge of how a person will respond to drug therapy (par. 0004-0006) and provides explicit guidance to retest patients when new genetic tests are available (par. 25, lines 17-20). One of skill in the art would have had a reasonable expectation of success at combining the method of Quattrocchi with that of Allan et al. because both teach healthcare management and biological sample testing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the anonymous method for testing a biological sample as taught by Quattrocchi in view of Allan et al. with the method of using a 
Other Prior Art
Portnoy et al. 2002/0062228 in IDS filed 05/02/2019
Fey et al. 2002/0052761 in IDS filed 05/02/2019
Finney, Colin. "Extending public consultation via the Internet: the experience of the UK Advisory Committee on Genetic Testing electronic consultation." Science and Public Policy 26.5 (1999): 361-373.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA SKIBINSKY whose telephone number is (571)272-4373.  The examiner can normally be reached on 12:00 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skorownek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Anna Skibinsky/
Primary Examiner, Art Unit 1631